internal_revenue_service number release date index number ------------------ -------------- ---------------------------------- -------------------------------- -------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip plr-127099-11 date date legend company ----------------------------------------------------------- ---------------------------------- sub state date date date date year year ----------------------------------------- ------------- ------------------------- ----------------------- --------------------------- ------------------ ------- ------- dear ------------- plr-127099-11 this is in reply to a letter dated date requesting on behalf of company and sub an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an election for sub to be treated as a taxable real_estate_investment_trust subsidiary trs of company under sec_856 of the internal_revenue_code facts company and its wholly owned subsidiary sub are state corporations company timely elected under sec_856 of the code to be treated as a real_estate_investment_trust reit effective date company’s primary business is owning and leasing real properties in several states on date company appointed sub to act as property manager and leasing agent for its properties both company and sub intended that sub be treated as a trs as of date by filing form_8875 taxable_reit_subsidiary election company’s tax accountant believed that the election would be timely filed if it were filed with company’s year federal_income_tax return however when preparing company’s year federal_income_tax return in the fall of year the accountant learned that the form_8875 had not been filed and that the due_date for its filing had been date which was earlier than the due_date for filing company’s year federal_income_tax return on learning this information the accountant consulted company’s tax adviser on the advice of the tax adviser company filed form_8875 on date indicating an effective date for year sub subsequently filed a return for year as a trs sub filed no return for year its start-up_year because sub had a net_loss following an extensive investigation of what caused the failure to timely make the trs election company’s board_of directors approved filing a request for an extension of time to file the form_8875 on date company has submitted the affidavit of its tax accountant in support of the requested extension the following representations are made in connection with the request for the relief of an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in company or sub having a lower tax_liability in the aggregate for all years to which the election applies than the plr-127099-11 taxpayers would have had if the election had been timely made taking into account the time_value_of_money company and sub do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company and sub did not choose to not file the election law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and plr-127099-11 circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted and provided that sub files a return as a trs for year we conclude that company and sub have shown good cause for granting a reasonable extension of time to date to elect to have sub be treated as a taxable_reit_subsidiary under sec_856 of the code we further conclude that date the date on which company intended to have sub treated as its trs is the effective date of the trs election this ruling is limited to the timeliness of the filing of company and sub’s income_tax returns for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company or sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-127099-11 in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions and products
